Case 3:18-cr-00219-PDB Document 1 Filed 12/13/18 Page 1 of 2 PagelD 1

Pil

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 2°'°DE0 13° ps 3: Oh
JACKSONVILLE DIVISION :

UNITED STATES OF AMERICA RICT
v. CASE NO. 3:18-cr-o |A~J= POKS
1S U.S.C, § 1701
NAIN RITCHEY
INFORMATION
The Unites States Attorney charges:
COUNTS ONE AND TWO
On or about the dates described below, in the Middle District of Florida, the
defendant,
NAIN RITCHEY,
an employee of the U.S. Postal Service, knowingly and willfully did obstruct and

retard the passage of the mail by taking a letter, mail, and an article and thing

contained therein as described below, to wit:

 

 

 

Count | Date Item

1 On or about July 16, 2018 Letter containing a
AT&T Visa gift card

2 On or about September 11, 2018 Letter containing a
Target gift card

 

 

 

 

 
Case 3:18-cr-00219-PDB Document1 Filed 12/13/18 Page 2 of 2 PagelD 2

In violation of 18 U.S.C. § 1701.

MARIA CHAPA LOPEZ
United States Attorney

a. bool WAR

David B. Mesrobian
Assistant United States Attorney

By:
Frank Talbot
Assistant United States Attorney

Chief, Jacksonville Division

 
